         Case 4:19-cv-00933-KGB Document 35 Filed 08/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TRUMAN COIN GROSS,                                                                    PLAINTIFF
ADC #135755

v.                             Case No. 4:19-cv-00933 KGB-JTK

ASA HUTCHINSON, et al.                                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Truman Coin Gross’ complaint is dismissed with prejudice (Dkt. No. 1). Dismissal of

this action constitutes a “strike” within the meaning of the Prison Litigation Reform Act, 28 U.S.C.

§ 1915(g). The Court certifies that an in forma pauperis appeal from this Order would not be taken

in good faith, pursuant to 28 U.S.C. § 1915(g).

       It is so ordered this 6th day of August, 2020.

                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
